UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number : 811-00834 Name of Registrant: Vanguard Windsor Funds Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Registrants telephone number, including area code: (610) 669-1000 Date of fiscal year end: October 31 Date of reporting period: November 1, 2014  October 31, 2015 Item 1: Reports to Shareholders Annual Report | October 31, 2015 Vanguard Windsor  Fund Vanguard’s Principles for Investing Success We want to give you the best chance of investment success. These principles, grounded in Vanguard’s research and experience, can put you on the right path. Goals. Create clear, appropriate investment goals. Balance. Develop a suitable asset allocation using broadly diversified funds. Cost. Minimize cost. Discipline. Maintain perspective and long-term discipline. A single theme unites these principles: Focus on the things you can control. We believe there is no wiser course for any investor. Contents Your Fund’s Total Returns. 1 Chairman’s Letter. 2 Advisors’ Report. 8 Fund Profile. 12 Performance Summary. 14 Financial Statements. 16 Your Fund’s After-Tax Returns. 30 About Your Fund’s Expenses. 31 Glossary. 33 Please note: The opinions expressed in this report are just that—informed opinions. They should not be considered promises or advice. Also, please keep in mind that the information and opinions cover the period through the date on the front of this report. Of course, the risks of investing in your fund are spelled out in the prospectus. See the Glossary for definitions of investment terms used in this report. About the cover: Pictured is a sailing block on the Brilliant , a 1932 schooner docked in Mystic, Connecticut. A type of pulley, the sailing block helps coordinate the setting of the sails. At Vanguard, the intricate coordination of technology and people allows us to help millions of clients around the world reach their financial goals. Your Fund’s Total Returns Fiscal Year Ended October 31, 2015 Total Returns Vanguard Windsor Fund Investor Shares 1.76% Admiral™ Shares 1.85 Russell 1000 Value Index 0.53 Multi-Cap Value Funds Average 0.21 Multi-Cap Value Funds Average: Derived from data provided by Lipper, a Thomson Reuters Company. Admiral Shares carry lower expenses and are available to investors who meet certain account-balance requirements. Your Fund’s Performance at a Glance October 31, 2014, Through October 31, 2015 Distributions Per Share Starting Ending Share Share Income Capital Price Price Dividends Gains Vanguard Windsor Fund Investor Shares $21.98 $21.06 $0.339 $0.963 Admiral Shares 74.17 71.04 1.235 3.248 1 Chairman’s Letter Dear Shareholder, After posting modest first-half returns, the broad U.S. stock market struggled for the rest of the fiscal year ended October 31, 2015. Volatility in August and September was followed by a rebound in October. Growth stocks easily outperformed value stocks, and large-company stocks did better than those of smaller companies. Against this backdrop, Vanguard Windsor Fund returned 1.76% for Investor Shares. The result was more than a percentage point ahead of that of its benchmark, the Russell 1000 Value Index, and the average return of peer funds. If you own Windsor shares in a taxable account, you may wish to review the fund’s after-tax return presented later in this report. U.S. stock market fluctuated on its way to modest returns The broad U.S. stock market returned more than 4% for the fiscal year. Stocks generally climbed during the first nine months before dropping sharply in August and September amid fears that slower economic growth in China would spread across the globe. In October, however, stocks rallied as the Federal Reserve maintained its historically low short-term interest rates. Central banks in Europe and Asia also signaled or implemented stimulus measures to 2 counter sluggish growth and low inflation. Corporate earnings, although generally lower than in the past couple of years, mostly exceeded expectations. The strength of the U.S. dollar against foreign currencies contributed to a return of about –4% for international stocks. Returns for the developed markets of the Pacific region and Europe were essentially flat. Stocks tumbled in emerging markets, where the concerns about China seemed to weigh most heavily. The search for a safe haven gave bonds a bit of a boost The broad U.S. taxable bond market, which returned 1.96% over the fiscal year, benefited from investors’ desire for safe-haven assets during periods of stock market volatility. The yield of the 10-year Treasury note ended October at 2.17%, down from 2.31% a year earlier. (Bond prices and yields move in opposite directions.) International bond markets (as measured by the Barclays Global Aggregate Index ex USD) returned –6.74%, held back by the dollar’s strength. Without this currency effect, international bond returns were positive. The Fed’s 0%–0.25% target for short-term interest rates continued to restrain returns for money market funds and savings accounts. Market Barometer Average Annual Total Returns Periods Ended October 31, 2015 One Three Five Year Years Years Stocks Russell 1000 Index (Large-caps) 4.86% 16.28% 14.32% Russell 2000 Index (Small-caps) 0.34 13.90 12.06 Russell 3000 Index (Broad U.S. market) 4.49 16.09 14.14 FTSE All-World ex US Index (International) -3.83 5.20 2.99 Bonds Barclays U.S. Aggregate Bond Index (Broad taxable market) 1.96% 1.65% 3.03% Barclays Municipal Bond Index (Broad tax-exempt market) 2.87 2.91 4.28 Citigroup Three-Month U.S. Treasury Bill Index 0.02 0.02 0.04 CPI Consumer Price Index 0.17% 0.93% 1.69% 3 IT and retail stocks outweighed underperformers in other areas Like other value investors, the advisors of Windsor Fund look for stocks they perceive to be undervalued. But Windsor often looks beyond traditional defensive sectors such as consumer staples, health care, financials, and utilities. The fund’s portfolio composition continued to reflect this strategy. The two advisors, Wellington Management Company and Pzena Investment Management, allocated about 17% of fund assets on average to information technology, a sector typically favored by growth investors looking for stocks with above-average prospects in the near term. The fund’s IT portfolio was much larger than the almost 12% share in the index. As happened a year ago, the advisors’ selections in this sector paid off: The fund’s portfolio returned about 8%, 6 percentage points above its counterpart in the index. Semiconductor and IT consulting stocks were notable contributors. The fund also enjoyed outperformance from its consumer discretionary (+14%) stocks, which, like IT companies, are usually preferred by growth investors. Windsor’s holdings among retailers, particularly those catering to the housing and auto arenas, performed well as sales rose in both industries. Expense Ratios Your Fund Compared With Its Peer Group Investor Admiral Peer Group Shares Shares Average Windsor Fund 0.38% 0.28% 1.18% The fund expense ratios shown are from the prospectus dated February 25, 2015, and represent estimated costs for the current fiscal year. For the fiscal year ended October 31, 2015, the fund’s expense ratios were 0.39% for Investor Shares and 0.29% for Admiral Shares. The peer-group expense ratio is derived from data provided by Lipper, a Thomson Reuters Company, and captures information through year-end 2014. Peer group: Multi-Cap Value Funds. 4 Health care (+11%) was another bright spot. Managed health care networks and other service providers posted strong gains as longer-term trends have benefited the sector. An aging population that requires more health care, greater accessibility to health care across the globe, and the broader availability of insurance coverage through the Affordable Care Act have helped health care stocks outperform the broad stock market over the past decade. The fund’s largest sector, financials, performed in line with the broad market; its 3% return was close to that of the benchmark. Not surprisingly, the fund’s energy stocks (–23%) were significant losers in the period. These companies, which made up almost 10% of your fund’s assets on average, took the brunt of the steep slide in oil prices. Although the fund’s losses in this segment were a bit worse than those in the benchmark, the advisors’ underweighting helped cushion the impact. The fall of commodity prices also hurt results in the materials sector (–17%), where chemical stocks detracted most. For more information about the advisors’ approach and the fund’s positioning during the year, please see the Advisors’ Report that follows this letter. Total Returns Ten Years Ended October 31, 2015 Average Annual Return Windsor Fund Investor Shares 6.86% Russell 1000 Value Index 6.75 Multi-Cap Value Funds Average 5.94 Multi-Cap Value Funds Average: Derived from data provided by Lipper, a Thomson Reuters Company. The figures shown represent past performance, which is not a guarantee of future results. (Current performance may be lower or higher than the performance data cited. For performance data current to the most recent month-end, visit our website at vanguard.com/performance.) Note, too, that both investment returns and principal value can fluctuate widely, so an investor’s shares, when sold, could be worth more or less than their original cost. 5 Staying the course can help you stay closer to your fund’s return When stock markets are highly volatile, as in recent months, it’s tempting to run for cover. But the price of panic can be high. A rough measure of what can be lost from attempts to time the market is the difference between the returns produced by a fund and the returns earned by the fund’s investors. The results shown in your fund’s Performance Summary later in this report are its time- weighted returns—the average annual returns investors would have earned if they had invested a lump sum in the fund at the start of the period and reinvested any distributions they received. Their actual returns, however, depend on whether they subsequently bought or sold any shares. There’s often a gap between this dollar-weighted return for investors and the fund’s time-weighted return, as shown below. Many sensible investment behaviors can contribute to the difference in returns, but industry cash flow data suggest that one important factor is the generally counterproductive effort to buy and sell at the “right” time. Keeping your emotions in check can help narrow the gap. Mutual fund returns and investor returns over the last decade Average fund return Average investor return Notes: Data are as of September 30, 2015. The average fund returns and average investor returns are from Morningstar. The average fund returns are the average of the funds’ time-weighted returns in each category. The average investor returns assume that the growth of a fund’s total net assets for a given period is driven by market returns and investor cash flow. To calculate investor return, a fund’s change in assets for the period is discounted by the return of the fund to isolate how much of the asset growth was driven by cash flow. A model, similar to an internal rate-of-return calculation, is then used to calculate a constant growth rate that links the beginning total net assets and periodic cash flows to the ending total net assets. Amounts may not add up exactly because of rounding. Sources: Vanguard and Morningstar, Inc. 6 The fund’s long-term record continues to be admirable Looking at the Windsor Fund’s longer-term record, its 6.86% average annual return for Investor Shares over the ten years ended October 31, 2015, is slightly ahead of that of its index. The fund has also surpassed its peer fund group by almost a percentage point per year, on average. The fund’s returns have been positive in nine of its last ten fiscal years, and in seven of those, its return was above the overall market’s longer-term average. Over the last decade, the only fiscal year with a negative return was 2008, when Windsor’s focus on out-of-favor companies was especially penalized in the tumult of the financial crisis. Going back more than half a century, Windsor has distinguished itself, returning 11.39% on average annually since its inception in 1958. We’re confident that Windsor’s proven strategy will continue to benefit long-term investors for years to come. A dose of discipline is crucial when markets become volatile The developments over the past few months remind us that nobody can control the direction of the markets or reliably predict where they’ll go in the short term. However, investors can control how they react to unstable and turbulent markets. During periods of market adversity, it’s more important than ever to keep sight of one of Vanguard’s key principles: Maintain perspective and long-term discipline. Whether you’re investing for yourself or on behalf of clients, your success is affected greatly by how you respond—or don’t respond—during turbulent markets. (You can read Vanguard’s Principles for Investing Success at vanguard.com/research.) As I’ve written in the past, the best course for long-term investors is generally to ignore daily market moves and not make decisions based on emotion. This is also a good time to evaluate your portfolio and make sure your asset allocation is aligned with your time horizon, goals, and risk tolerance. The markets are unpredictable and often confounding. Keeping your long-term plans clearly in focus can help you weather these periodic storms. As always, thank you for investing with Vanguard. Sincerely, F. William McNabb III Chairman and Chief Executive Officer November 17, 2015 7 Advisors’ Report For the fiscal year ended October 31, 2015, Investor Shares of Vanguard Windsor Fund returned 1.76%, and lower-cost Admiral Shares returned 1.85%. Your fund is managed by two independent advisors, a strategy that enhances the fund’s diversification by providing exposure to distinct yet complementary investment approaches. It is not uncommon for different advisors to have different views about individual securities or the broader investment environment. The advisors, the percentage and amount of fund assets that each manages, and brief descriptions of their investment strategies are presented in the table below. The advisors have also prepared a discussion of the investment environment that existed during the period and of how their portfolio positioning reflects this assessment. (Please note that the Pzena discussion refers to industry sectors as defined by Russell classifications, rather than the Global Industry Classification Standard used elsewhere in this report.) These reports were prepared on November 13, 2015. Wellington Management Company LLP Portfolio Manager: James N. Mordy, Senior Managing Director and Equity Portfolio Manager The past fiscal year has been challenging for U.S. equities. Corporate earnings have been pressured by a combination of the dollar’s strength, a decline in oil and commodity prices, slower emerging market growth, and a more sluggish manufacturing economy than we envisioned. Consumer spending, which has grown in line with higher income levels, has been a relative bright spot. Investors have had to confront Vanguard Windsor Fund Investment Advisors Fund Assets Managed Investment Advisor % $ Million Investment Strategy Wellington Management 69 12,129 Seeks to provide long-term total returns above both the Company LLP S&P 500 and value-oriented indexes over a complete market cycle through bottom-up, fundamentally driven stock selection focused on undervalued securities. Pzena Investment Management, 30 5,241 Uses a fundamental, bottom-up, deep-value-oriented LLC investment strategy. Seeks to buy good businesses at low prices, focusing exclusively on companies that are underperforming their historically demonstrated earnings power. Cash Investments 1 215 These short-term reserves are invested by Vanguard in equity index products to simulate investment in stocks. Each advisor also may maintain a modest cash position. 8 uncertainties involving Federal Reserve policy, the global economic outlook, and geopolitics. The S&P 500 Index returned just over 5% for the period thanks to October, which was the best month for the broad market in four years. Key foreign central banks are expected to remain in easing mode, pessimism about China probably was overdone, and a surprisingly strong U.S. employment report in November has greatly increased the odds of an initial Fed tightening of monetary policy in December. Our portfolio lagged the S&P 500 Index but outperformed the Russell 1000 Value Index. In an uncertain environment, investors seemed to prefer many of the more “assured” growth stocks, where valuation multiples make us uncomfortable, and they shunned some of the more volatile stocks that we often embrace with a longer-term perspective. Energy was by far the worst-performing sector of the S&P 500 Index, with crude oil prices having been cut in half over the period. We were positioned too aggressively, with a slight overweight to the group, and our portfolio was hurt by our preference for the more volatile exploration and production names rather than the major integrated oil companies. We believe oil prices are not sustainable at current levels, as producers have responded to a steep decline in available cash flow by slashing exploration and development spending levels. Domestic production, which largely created the oversupply, has already declined 500,000 barrels per day and should continue to drop until prices begin to recover. Meanwhile, global demand growth has remained healthy. We also lagged in the materials sector, where we are slightly overweighted because of a handful of chemical companies. Methanex, a producer of methanol, was pressured by the oil price decline, as methanol is increasingly used as a substitute for some traditional energy sources. We have held on to the stock for three reasons: The company has some considerable internal earnings drivers that remain on track, it will soon enter a phase of significant free cash flow generation, and we expect some rebound in oil prices. We bought Huntsman during the year, expecting it to benefit from lower oil prices because benzene is one of its key raw materials. Unfortunately, this was more than offset by continued deterioration in the titanium dioxide (TiO2) market and weakness in China as product inventories are depleted. We are somewhat encouraged by management’s efforts to step up a stock repurchase plan and an indication that it intends to exit the problematic TiO2 business. The health care sector once again outperformed the S&P 500 despite a sharp correction late in the period. It was our best sector on a relative basis. We enjoyed excellent returns in two of our larger holdings, Aetna and Bristol-Myers Squibb. Consolidation fever has boosted the health insurers, with Aetna looking to combine with Humana. We believe the HMOs will play an essential role as U.S. policymakers increasingly focus on controlling health care costs. Bristol-Myers Squibb is 9 demonstrating progress on multiple fronts with its immuno-oncology efforts, and we continue to believe most investors are underestimating this potential. Still, we used the strength in the group to take meaningful profits, and our sales leave us more neutral-weighted to the S&P 500 health care sector versus a meaningful overweight a year ago. We had a variety of winners in consumer discretionary (by far the strongest S&P 500 sector), including Newell Rubbermaid, Lowe’s, Delphi Automotive, and Norwegian Cruise Line. Cruise industry prospects are the best they’ve been in many years, given a restrained order book for new vessels and new demand driven by major markets such as China and Cuba. Our well-performing stocks were more than offset by strong moves in several large growth names in the S&P 500, including Starbucks, Amazon.com, and Walt Disney, that we consider too expensive to own. Amazon’s success represents a huge challenge for traditional retailers that must scramble to compete online, and we have been reluctant to take on these long-term trends. The U.S. economy is in a soft patch as excess inventory is worked off. We expect better momentum in early 2016 and see U.S. GDP growth of about 2.5% next year. The long-awaited action by the Fed to raise short-term interest rates seems imminent. We believe we are well-positioned for what should be a more limited and gradual tightening cycle. Because global central bank policies will be out of sync, we will be conscious of the risk of further dollar strength on overseas earnings and commodity prices. We are entering a more mature phase of the economic cycle, where we can anticipate that investors will have less tolerance for any companies that aren’t fully participating in the growth. We believe our portfolio continues to represent a healthy combination of good companies at compelling valuations, being managed with an appropriate degree of risk control. We appreciate, as always, your confidence in our team to manage your fund. Pzena Investment Management, LLC Portfolio Managers: Richard Pzena, Managing Principal and Co-Chief Investment Officer John P. Goetz, Managing Principal and Co-Chief Investment Officer Benjamin S. Silver, CFA, Principal and Co-Director of Research Value-style investing lagged the market this fiscal year, a period marked by fears over global growth, declines in oil and commodity prices, and uncertainty over U.S. monetary policy. The Russell 1000 Value Index was essentially flat, led by health care and consumer staples, with energy and materials the largest decliners. Our modest outperformance was driven in part by stock selection in these weak industries. We benefited from minimal exposure in the materials sector. Our one holding, Masco, performed well, driven by residential construction spending. Although our energy holdings were the largest individual 10 detractors, we still outperformed within the sector by holding integrated oil companies instead of oil service companies. In health care, our managed care holdings performed well, led by Cigna and Aetna. HMOs were up as investors gained comfort with the sustainability of earnings growth after the implementation of the Affordable Care Act and on better-than-expected medical cost trends. Cigna also drew support from a takeover offer by Anthem. Two notable standouts among our financial holdings were AIG and UBS. Former AIG CEO Maurice Greenberg’s lawsuit against the U.S. government over the legality of its company bailout ended with no damages being awarded, and UBS settled its foreign exchange and LIBOR issues with the U.S. Department of Justice for significantly less than anticipated. Among our largest detractors, Hewlett-Packard (HP) fell as investors were concerned about the impact of weak PC demand and currency effects on earnings. HP remains a compelling investment because of its leading competitive position, and we believe the increased operational focus enabled by its splitting into two companies will unlock value. Wal-Mart Stores declined after it announced lower profit margins through 2017 because of spending on wages, e-commerce, and store improvements. Our investment case for Wal-Mart was premised on its strong competitive position and improvement of its depressed margins as it benefits from these expenditures. We continue to focus on the competitive landscape and the company’s prospects for revenue growth and profit margins. Genworth Financial fell in reaction to its commentary around debt repayment plans and the value of its long-term-care business. This news, however, had already been largely priced into our earnings estimate. We reduced our health care weighting by selling LabCorp and Quest Diagnostics in line with valuation and by trimming other names on strength. We also reduced our consumer discretionary exposure by selling TRW Automotive, and we swapped General Motors for Ford Motor, whose stock price declined amid lower guidance. With Ford, we get the same exposure to light trucks, a stronger balance sheet, more advanced technology, and a streamlined manufacturing process at roughly the same valuation. We added to energy positions on weakness and to producer durables by purchasing Dover, a high-quality diversified global industrial company that traded down because of its energy exposure. We also purchased Stanley Black & Decker on margin improvement, driven by a focus shift from acquisitions to operations. These purchases were funded in part by our sale of General Dynamics, which had reached our estimate of fair value. Overall, our portfolio remains exposed to sectors whose earnings are depressed and expectations are low: financials, energy, and select technology and producer durables. 11 Windsor Fund Fund Profile As of October 31, 2015 Share-Class Characteristics Investor Admiral Shares Shares Ticker Symbol VWNDX VWNEX Expense Ratio 1 0.38% 0.28% 30-Day SEC Yield 1.47% 1.56% Portfolio Characteristics DJ U.S. Russell Total 1000 Market Value FA Fund Index Index Number of Stocks 133 690 3,971 Median Market Cap $32.0B $56.2B $51.0B Price/Earnings Ratio 17.6x 18.5x 21.9x Price/Book Ratio 1.8x 1.8x 2.7x Return on Equity 15.5% 12.9% 17.2% Earnings Growth Rate 9.2% 5.2% 9.9% Dividend Yield 2.0% 2.6% 2.0% Foreign Holdings 9.9% 0.0% 0.0% Turnover Rate 28% — — Short-Term Reserves 1.9% — — Volatility Measures Russell DJ 1000 U.S. Total Value Market Index FA Index R-Squared 0.95 0.94 Beta 1.04 1.05 These measures show the degree and timing of the fund’s fluctuations compared with the indexes over 36 months. Ten Largest Holdings (% of total net assets) American International Group Inc. Multi-line Insurance 2.5% Citigroup Inc. Diversified Banks 2.3 Bristol-Myers Squibb Co. Pharmaceuticals 2.2 MetLife Inc. Life & Health Insurance 2.1 Wells Fargo & Co. Diversified Banks 1.9 Medtronic plc Health Care Equipment 1.7 Bank of America Corp. Diversified Banks 1.6 Cisco Systems Inc. Communications Equipment 1.6 NXP Semiconductors NV Semiconductors 1.5 XL Group plc Property & Casualty Insurance 1.4 Top Ten 18.8% The holdings listed exclude any temporary cash investments and equity index products. Investment Focus 1 The expense ratios shown are from the prospectus dated February 25, 2015, and represent estimated costs for the current fiscal year. For the fiscal year ended October 31, 2015, the expense ratios were 0.39% for Investor Shares and 0.29% for Admiral Shares. 12 Windsor Fund Sector Diversification (% of equity exposure) Russell DJ 1000 U.S. Total Value Market Fund Index FA Index Consumer Discretionary 12.0% 5.4% 13.7% Consumer Staples 4.0 6.7 8.5 Energy 10.2 13.4 6.5 Financials 30.9 29.7 17.9 Health Care 13.5 11.6 14.2 Industrials 9.0 10.3 10.7 Information Technology 16.5 11.6 20.1 Materials 2.3 2.9 3.3 Telecommunication Services 0.2 2.4 2.1 Utilities 1.4 6.0 3.0 13 Windsor Fund Performance Summary All of the returns in this report represent past performance, which is not a guarantee of future results that may be achieved by the fund. (Current performance may be lower or higher than the performance data cited. For performance data current to the most recent month-end, visit our website at vanguard.com/performance.) Note, too, that both investment returns and principal value can fluctuate widely, so an investor’s shares, when sold, could be worth more or less than their original cost. The returns shown do not reflect taxes that a shareholder would pay on fund distributions or on the sale of fund shares. Cumulative Performance: October 31, 2005, Through October 31, 2015 Initial Investment of $10,000 Average Annual Total Returns Periods Ended October 31, 2015 Final Value One Five Ten of a $10,000 Year Years Years Investment Windsor Fund
